[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

Exhibit 10.9

 

MASTER SUPPLY AGREEMENT

This Master Supply Agreement (the “Agreement”) is entered into and effective as
of September 10, 2020 (the “Effective Date”), by and between FibroGen, Inc., a
Delaware corporation, having its principal place of business at 409 Illinois
Street, San Francisco, California 94158, United States of America (“FibroGen”);
and AstraZeneca UK Limited., a company incorporated in England under No. 364842
whose registered office is at 1 Francis Crick Avenue, Cambridge Biomedical
Campus CB2 0AA, England (“AstraZeneca”). AstraZeneca and FibroGen may be
referred to individually as a “Party”, and collectively as the
“Parties”.  AstraZeneca and each of its Affiliates shall collectively be
referred to herein as “AstraZeneca”.  FibroGen and each of its Affiliates shall
collectively be referred to herein as “FibroGen”.

RECITALS

WHEREAS, FibroGen owns or controls certain technology and intellectual property
relating to the compound known as roxadustat (or FG-4592);

WHEREAS, AstraZeneca and FibroGen are parties to that certain Amended and
Restated License, Development and Commercialization Agreement, entered into as
of October 16, 2014 and effective as of July 30, 2013 (the “Collaboration
Agreement”), under which FibroGen granted AstraZeneca certain rights to joint
continued development and commercialization of roxadustat in the Territory (as
defined below); and

WHEREAS, as contemplated in the Collaboration Agreement, AstraZeneca and
FibroGen now desire to memorialize terms under which FibroGen will supply
Product (defined below) to AstraZeneca for AstraZeneca’s use in
commercialization, including labeling and packaging of products containing
roxadustat, on the terms set forth below.  

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

The following capitalized terms, whether used in the singular or plural, shall
have the meanings ascribed to them below for purposes of this Agreement:

 

Confidential

1

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

1.1“Affiliate” means, with respect to either Party, any other corporation or
business entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Party.  For
purposes of this definition, the term “control” means direct or indirect
ownership of more than fifty percent (50%) of the outstanding voting securities
or other ownership interests or the power to direct or cause the direction of
the management or policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.  

1.2“Annual Net Sales” has the meaning set forth in the Collaboration Agreement.

1.3“API” means the active pharmaceutical ingredient roxadustat, also known as
FG-4592 or AZD9941.

1.4“API Batch(es)” means the quantity of active pharmaceutical ingredients
produced per batch(es) actually produced by FibroGen’s then-current
manufacturer.  

1.5“Applicable Law(s)” means all laws, rules, and regulations in the Territory
applicable to the activities performed under this Agreement.  

1.6“AstraZeneca Sublicensee” means a Sublicensee, as such term is defined in the
Collaboration Agreement.

1.7“Batch(es)” means a specific quantity defined in Exhibit A of Bulk Drug
Product that is intended to have uniform character and quality, within specified
limits.

1.8“Binding Period” shall have the meaning ascribed in Section 3.1of this
Agreement.

1.9“Bulk Drug Product” means drug product containing API, in a formulation
consistent with the Specifications (including, but not limited to a tablet
formulation) and packaged in accordance with the Specifications, supplied in
bulk by FibroGen to AstraZeneca.

1.10“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1.  

1.11“Certificate of Analysis” means a document certifying that a particular
Batch of Product was tested and conforms to the Specifications and the Quality
Assurance Agreement. Unless otherwise agreed to in a signed writing by both
Parties, the Certificate of Analysis shall be in the English language.

1.12“Certificate of Compliance” means a document that states a particular Batch
of Product was manufactured in compliance with the Quality Assurance Agreement
and: (a) lists the manufacturing date, unique Batch number, Product number, and
quantity of Product in such Batch; (b) certifies that such Batch was
manufactured in accordance with all Applicable Laws, including cGMP; and (c)
certifies all excursions and investigations associated with the Batch have been
closed and found not to impact the Batch.  The Parties shall from time to time
agree upon a format or formats for the Certificate of Compliance to be used
under this Agreement. Unless otherwise agreed to in a signed writing by both
Parties, the Certificate of Compliance shall be in the English language.

 

Confidential

2

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

1.13“cGMP” means the current good manufacturing practices for the manufacture of
pharmaceutical products, including but not limited to: (a) the United States
Federal Food, Drug, and Cosmetic Act, as amended (21 U.S.C. §321 et seq.) and
the regulatory requirements for current good manufacturing practices as
promulgated by the FDA thereunder, including without limitation 21 C.F.R. §§
210, 211, and Part 11 (as applicable to electronic systems used in the
manufacture of product); and/or (b) the regulatory requirements for current good
manufacturing practices as promulgated by the International Conference on
Harmonization (ICH), Guidance for Industry Q7A Good Manufacturing Practice
Guidance for Active Pharmaceutical Ingredients; and/or the European Community
Directive 2003/94/EC of October 8, 2003; and (c) the EC Guide to Good
Manufacturing Practices for Medicinal Intermediate Products; and (d) 2003/94/EEC
Directive (as supplemented by Volume 4 of EudraLex published by the European
Commission), as amended, if and as implemented in the relevant constituent
country; and (e) all additional applicable Regulatory Authority regulations that
replace, amend, modify, supplant or complement any of the foregoing; and/or (f)
any and all current Good Manufacturing Practices applicable to the manufacture,
testing and/or any other processing of pharmaceutical products in other
countries and territories worldwide where the respective Finished Products are
sold or otherwise marketed from time to time provided that FibroGen is informed
about such other Good Manufacturing Practices by AstraZeneca in accordance with
Quality Assurance Agreement and FibroGen confirms in writing that it will comply
with such other Good Manufacturing Practices within a reasonable time so as not
to delay release of the Finished Product by AstraZeneca.

1.14“Confidential Information” has the meaning given to such term in the
Collaboration Agreement.  

1.15“Control” or “Controlled” means possession of the right to grant a license
or sublicense as provided for herein without violating (a) any law or
governmental regulation applicable to such license or sublicense, or (b) the
terms of any agreement or other arrangement with any Third Party that exists as
of the Effective Date, or if such right is acquired after the Effective Date, as
of the date the Party first gained possession of such right.

1.16“Definitive Price Per Tablet” has the meaning set forth in Section 6.1.1(c).

1.17“Delivery Year” has the meaning set forth in Section 6.5(a)(i) of the
Collaboration Agreement.

1.18“Drug Product Blend” means [*] at the Product manufacturer.  For clarity, a
“drug product blend” refers to a mixture that contains API, excipients and is
lubricated and ready for compression into Bulk Drug Product.

1.19“Executed Batch Records” means the collection of records that provides a
traceable history of how a Batch of Product was produced.

1.20“Facility(ies)” means the facility(ies) as described in Section 4.1 hereto.

1.21“FDA” means the United States Food and Drug Administration, or any successor
agency thereto, having the administrative authority to regulate the marketing of
human pharmaceutical products or biological therapeutic products in the United
States.

 

Confidential

3

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

1.22“Finished Product” means Bulk Drug Product in finished packaging (performed
by AstraZeneca) that is ready to be sold and/or has been sold to the public that
includes Bulk Drug Product supplied hereunder.

1.23“Forecast(ing)” shall mean Rolling Forecast and Annual Forecast as defined
in Section 3.1 and Section 3.2.1 respectively.

1.24“Generic Product” has the meaning set forth in the Collaboration Agreement.

1.25“Intellectual Property” means all Patents, copyrights, trade secrets,
know-how, inventions, and all other intellectual property rights that are owned
or Controlled by a Party (whether patentable or not), including all applications
and registrations with respect thereto.  

1.26“JOC” means Joint Operations Committee as further defined in Section 2.2.

1.27“Latent Defects” has the definition set forth in Section 5.1.2.

1.28“Manufacturing Process” means the production process for the manufacture of
Product.  

1.29“Manufacturing Services” has the meaning set forth in Section 2.1.

1.30“Net Sales” has the meaning set forth in the Collaboration Agreement.

1.31“Non-Conforming” means with respect to Product, damage to or defect in any
packaging, missing or defective documentation and such Product fails to conform
to any of the requirements and acceptance criteria of this Agreement including
the Specifications, Quality Assurance Agreement, and warranties set forth in
Section 11.3, as applicable.

1.32“Order Acknowledgement” has the meaning set forth in Section 3.3.3.

1.33“Package(ing)” means such packaging as specified in the Specification.  

1.34“Patents” has the meaning set forth in Section 1.96 of the Collaboration
Agreement.

1.35“Preliminary Price Per Tablet” has the meaning set forth in Section 6.1.1(a)
hereof.

1.36“Product” shall mean Bulk Drug Product.  

1.37“Purchase Order” means a written order with a unique numbers submitted by
AstraZeneca (or an Affiliate of AstraZeneca) to FibroGen, for FibroGen to
manufacture (or have manufactured) and deliver on specified delivery dates, and
AstraZeneca to purchase, a specific quantity of Product, as provided in Section
3.1

1.38“Quality Assurance Agreement” has the meaning set forth in Section 9.1
hereof.

 

Confidential

4

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

1.39“Quality Matters” has the meaning set forth in Section 8.1 of this
Agreement.

1.40“Quantity Shortfall” means the quantity Transferred by Transfer Date by
FibroGen to AstraZeneca is [*] of the scheduled Transfer Date.

1.41“Raw Material” means all excipients, components, and Packaging that are
required to perform the Manufacturing Services, and shall exclude Finished
Product labeling or packaging for sale to end users in the Territory.

1.42“Regulatory Authority(ies)” means the FDA, or any court or government body
or other applicable, national, supra-national, multi-national, state, foreign,
provincial, regional or local regulatory agency, department, board, commission,
bureau, body or other regulatory or administrative government entity, involved
in or responsible for regulation of the Product and relevant subject, as the
context requires in this Agreement.

1.43“Regulatory Filing” means any or all applications (including marketing
authorization applications or new drug applications) submitted to Regulatory
Authorities for the purpose of registering the Product, Finished Product,
Specifications and/or the Manufacturing Process as required by statute or
regulation, and any amendments or supplements thereto, and any other filings
required by the Regulatory Authorities relating to the manufacture, testing,
sale or distribution of Product and/or Finished Product (as applicable).

1.44“Requested Transfer Date” means the date of delivery AstraZeneca requested
in Purchase Order according to the terms of this Agreement, and is subject to
Section 3.3.1.

1.45“RoW” has the meaning set forth in the Collaboration Agreement.

1.46“Shelf Life” means [*].

1.47“Shipping Requirements” means AstraZeneca’s methods of packaging, monitoring
and shipping any and all Product, or as specified in a given Purchase Order in
accordance with this Agreement.

1.48“Specifications” means the applicable Specifications for the Product agreed
on by the Parties and as defined in the Quality Assurance Agreement.

1.49“Stockpile” or “Stockpiled” shall have the mean the safety stock
as  described in Section 3.4.1.

1.50“Subcontractor” means any independent entity that FibroGen contracts to
perform any Manufacturing Services or meet any obligations that are required
under the terms and conditions of this Agreement, as further described in
Section 4.5.

1.51“Supply Failure” means the failure by FibroGen to Transfer at least [*] of
Product ordered by AstraZeneca during any [*] period under this Agreement.

 

Confidential

5

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

1.52“Territory” has the meaning set forth in the Collaboration Agreement.

1.53“Third Party” means any party other than AstraZeneca, FibroGen, and their
respective Affiliates.

1.54“Total Definitive Price” has the meaning set forth in Section 6.1.1(c).

1.55“Total Preliminary Price” has the meaning set forth in Section 6.1.1(c).

1.56“Transfer” means in the case of FibroGen, to deliver Product to AstraZeneca
pursuant to Section 5.3.

1.57“Transfer Date” means the date specified for Transfer of Product in
accordance with this Agreement, which shall be specified in the Purchase Order.

ARTICLE 2
SUPPLY ARRANGEMENT

2.1General Supply.  This Agreement establishes the general terms and conditions
applicable to FibroGen’s manufacturing and supply of Product to
AstraZeneca.  Subject to the terms and conditions of this Agreement, FibroGen
hereby agrees, either directly or through one or more Third Party
Subcontractors, to manufacture and supply AstraZeneca with the amounts of
Product ordered by AstraZeneca in accordance with (and consistent with) its
Forecasts and the other ordering terms of this Agreement. Such manufacture and
supply of Product (collectively, the “Manufacturing Services”) shall be
performed in the manner consistent with industry standards and in compliance
with the terms and conditions of the Forecast, this Agreement, the Quality
Assurance Agreement, the Specifications, and all Applicable Laws. [*].  If a new
Product manufacturer is used by FibroGen, as agreed by the Parties and in
accordance with the Quality Agreement (or a new Product Specification is agreed
on and/or any other aspect of manufacture, including the facilities, equipment,
processes, Raw Materials, Subcontractors, vendors, or record-keeping
procedures), [*].  

2.2Joint Operations Committee. AstraZeneca and FibroGen shall establish a joint
operations committee (the “Joint Operations Committee” or “JOC”) consisting of
[*] appointed by each party meeting quarterly or as otherwise scheduled.  The
JOC shall be responsible for reviewing the ongoing relationship of the Parties,
reviewing Rolling Forecasts and FibroGen’s planning for purchasing API and
intermediates to meet the demands in the Rolling Forecasts, considering and
attempting to achieve resolution of any disputes referred to it and addressing
such other matters as the Parties may mutually agree.  The JOC must agree [*] in
order to act.  For the avoidance of doubt, the JOC is not authorized to amend
this Agreement.  

2.3Exclusive Arrangement.  Subject to the terms and conditions of this
Agreement, AstraZeneca agrees to purchase from FibroGen, and FibroGen agrees to
manufacture and supply to AstraZeneca, subject to Section 17.1 (Term).  FibroGen
shall be free to supply Product to any Third Party worldwide, subject to the
exclusive rights granted to AstraZeneca pursuant to the Collaboration Agreement.
For clarity and pursuant to Section 6.1 of the Collaboration Agreement, FibroGen
shall have the right to manufacture Product outside the Territory to fulfill its
supply obligations under this Agreement and the Collaboration
Agreement.  Subject to the terms of the Collaboration Agreement, FibroGen

 

Confidential

6

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

shall have the right to satisfy its obligations under Article 6 of the
Collaboration Agreement through a Third Party contract manufacturer.  In
connection with FibroGen’s manufacture of Products for use under the
Collaboration Agreement, FibroGen shall have the right to manufacture in the
Territory for supply of products under the Astellas Agreements (defined in the
Collaboration Agreement).

ARTICLE 3
FORECASTS AND PURCHASE ORDERS

3.1Forecasts. During the [*] for the term of this Agreement, AstraZeneca shall
provide FibroGen a good faith monthly rolling forecast of its anticipated
Product requirements  comprised of Bulk Drug Product tablets for the next [*],
as set forth in Exhibit A, and will commence on [*] (each, a “Rolling
Forecast”). Each Rolling Forecast shall set forth the month during which the
Requested Transfer Dates shall occur for each delivery of Product. The first [*]
of any Rolling Forecast shall be a binding commitment on AstraZeneca (the
“Binding Period”).

3.2The Parties agree that FibroGen shall rely on the Rolling Forecast for
FibroGen’s manufacture of API to meet such Rolling Forecast. [*].  In addition,
the JOC shall review the Rolling Forecast and planning for purchase of API and
intermediates planning.

3.2.1In addition, at least [*], AstraZeneca shall provide a non-binding forecast
that covers [*] of AstraZeneca’s best estimates of its anticipated delivery
requirements for Products [*].

3.3Product Purchase Order(s)

3.3.1If a Purchase Order is not consistent with all of the applicable Rolling
Forecasts, then FibroGen shall use reasonable efforts to manufacture such excess
amounts but shall not be obligated to supply such amount.

3.3.2Each Purchase Order complying with the requirements of this Article 3 and
consistent with the Rolling Forecast shall, following FibroGen’s Order
Acknowledgement of the Purchase Order, be valid and binding and shall be part of
and incorporated into this Agreement and subject to all of the terms and
conditions of this Agreement.    

3.3.3Each Purchase Order shall specify:

(a)[*];

(b)[*].

(c)[*];

(d)AstraZeneca’s order number;

(e)AstraZeneca’s and FibroGen’s stock keeping unit (SKU);

 

Confidential

7

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

(f)[*]

3.4[*].  

3.4.1API Stockpile. AstraZeneca may choose to ensure adequate API supply for
upside demand (above what is originally forecasted for a time period) by
collaborating with FibroGen to initiate an API stockpiling plan. Concurrent with
the Forecasts provided in Section 3.1, AstraZeneca may propose a non-binding
schedule for quantities of API it would like to have Stockpiled during the
applicable time periods. FibroGen will provide feedback at the JOC on what
quantities of Stockpiles are practicable for different lead times.  AstraZeneca
shall submit orders to FibroGen for any agreed quantities of API for stockpiling
purposes.

3.4.2If there is any material conflict between a Purchase Order or an Order
Acknowledgement and the terms and conditions of this Agreement, this Agreement
prevails, followed by the Purchase Order, and such conflicting terms are
rejected and of no effect, unless the Parties mutually agree otherwise in
writing.

3.5Shortfalls in Supply.  In the case of an anticipated Quantity Shortfall,
FibroGen shall promptly inform AstraZeneca in writing and provide AstraZeneca
with a reasonably detailed description of the Quantity Shortfall, and a proposed
plan for delivering the remaining amounts of the corresponding Purchase Order.
FibroGen shall use reasonable commercial efforts to allocate an amount of its
remaining manufacturing capacity to supply the remaining amounts [*] and
according to the schedule as agreed by Parties.

3.6Supply Failure. In the case of a Supply Failure, FibroGen and AstraZeneca
shall meet and work together reasonably and in good faith to seek a prompt and
commercially reasonable solution to the problem causing the Supply Failure.
FibroGen shall use reasonable commercial efforts to cure such failure as soon as
practicable.  As soon as FibroGen becomes aware FibroGen shall promptly inform
AstraZeneca in writing and provide AstraZeneca with a reasonably detailed
explanation why there is or will be a Supply Failure and an indication when
Transfer of the full Product to be supplied to AstraZeneca pursuant to the
applicable Purchase Order is expected. The Parties will discuss the Supply
Failure and possible remedies for such Supply Failure at the JOC. [*]. For
clarity, a Supply Failure will not be deemed to occur if (and to the extent
that) (i) such failure is caused by a force majeure event as set out in Article
18.1, (ii) such failure is due to the Parties’ good faith dispute as to whether
the Product conforms to the Specifications, or is Non-Conforming pursuant to
Section 5.1 hereof.

ARTICLE 4
OTHER MANUFACTURING OBLIGATIONS

4.1Permits.  FibroGen or its Subcontractors shall be responsible for all
permits, licenses, and scheduling related to the manufacturing facilities at
which Bulk Drug Product is manufactured by or for FibroGen (the “Facilities”)
and for the operation of such Facilities in compliance with all Applicable Law,
including cGMP.  FibroGen shall be wholly accountable and liable for the safety,
health and environmental aspects of all work performed on its or any of its
Subcontractor’s premises.

 

Confidential

8

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

4.2Manufacturing Standards.  FibroGen, either directly or through one or more
Third Party Subcontractors, shall manufacture all Product in accordance with
Applicable Law including all applicable cGMPs and industry standards, and in
compliance with the terms and conditions of the applicable Purchase Order, this
Agreement, and the Quality Assurance Agreement.

4.3Documentation for Manufacture of Bulk Drug Product. FibroGen shall keep
complete, accurate accounts, data and records pertaining to the manufacture of
the Bulk Drug Product, including without limitation (a) Executed Batch Records
for Product manufactured in accordance with cGMP and (b) any other records
required to be maintained under the Collaboration Agreement, Quality Assurance
Agreement, or Applicable Laws.  FibroGen shall retain all such records for a
period of at least five (5) years following the date of manufacture, or longer
if required by the Quality Assurance Agreement or Applicable Laws, and shall
provide such records to AstraZeneca upon reasonable advance notice.  FibroGen
shall notify AstraZeneca in writing prior to the destruction of any records
retained under this Section and, at AstraZeneca’s request, shall transfer such
records to AstraZeneca at AstraZeneca’s reasonable expense.

4.4Analytical Testing.  FibroGen, or a designated Subcontractor, shall perform
the analytical testing on Raw Materials and Bulk Drug Products as set forth in
the Specifications and Quality Agreement, and/or as otherwise agreed to in a
signed writing by FibroGen and AstraZeneca.

4.5Subcontracting.  FibroGen has the right to subcontract some or all of the
Manufacturing Services to whichever Third Parties it desires to use who meet the
quality standards agreed by the Parties, and to the extent that AstraZeneca has
genuine concerns and can demonstrate with reasonable documentation to FibroGen
the basis for its concern with respect to the performance of the work for which
the Subcontractor is to be engaged, the choice of such Subcontractor shall be
subject to AstraZeneca’s approval.  In the event that FibroGen retains a
Subcontractor, FibroGen shall remain fully liable to AstraZeneca for performance
of FibroGen’s obligations under this Agreement and the Quality Assurance
Agreement.

4.6Governance.  For any governance issues hereunder required to be resolved by
the approval of both Parties, the JOC shall make such determinations.  

4.7Expectations of Third Parties.  FibroGen recognizes AstraZeneca’s commitment
to working only with suppliers who embrace standards of ethical behaviour that
are consistent with the AstraZeneca’s Global Standard:  Expectations of Third
Parties which can be found at:
https://www.astrazeneca.com/content/dam/az/Sustainability/2018/Global%20Standard%20Expectations%20of%20Third%20Parties%20final.pdf
, as amended from time to time, and in particular those principles headed
“Anti-Bribery and Anti-Corruption” (“Supplier Expectations”), which are attached
as Exhibit B and hereby incorporated into this Agreement.

 

Confidential

9

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

4.8Anti-Bribery and Anti-Corruption.  Each Party represents and warrants to the
other Party that neither it nor any of its employees, agents or other
representatives has or will perform any of the following acts, either directly
or through a Third Party, in connection with this Agreement: (i) pay, offer or
promise to pay, or authorize the payment of, any money; (ii) give or promise to
give, or authorize the giving of, any services or anything else of value; or
(iii) enter into any other transactions, to or with any official or employee of
any governmental authority or instrumentality, or of a public international
organization, or of any agency or subdivision thereof, or to any political party
or official thereof or to any candidate for political office, in each case for
the purpose of: (1) influencing any act or decision of that person in his/her
official capacity, including a decision to fail to perform his/her official
functions with such governmental agency or instrumentality or such public
international organization or such political party; (2) inducing such person to
use his/her influence with such governmental agency or instrumentality or such
public international organization or such political party to affect or influence
any act or decision thereof; or (3) securing any improper advantage, for the
prevention of fraud, bribery and corruption, racketeering, money laundering or
terrorism, and product safety, including the US Foreign Corrupt Practices Act,
the UK Bribery Act, the US Drug Quality and Security Act (“DQSA”) and the
European Parliament Falsified Medicines Directive (Directive 2011/62/EU)
(“FMD”).

4.9Trade Controls:  Each Party represents, warrants and undertakes that it is
not on any applicable official national or international sanctioned party lists
and that performance of this Agreement will not violate applicable embargo
regulations.  Each Party has the right, at such Party’s sole expense, to conduct
screening checks of the other Party, including verification of such other
Party’s identity, including full name, country location and address, against
official national and international sanctioned party lists and embargo
regulations.

4.10Destruction of Waste.  FibroGen shall cause all waste generated on mutually
acceptable timelines, during the Term and upon termination of this Agreement or
a Purchase Order, to be destroyed. Such waste shall be secured pending
destruction. FibroGen or its Subcontractors shall keep a record of destruction
of any waste and promptly issue certificates of destruction.  The records shall
be kept for a period of at least two years and made available to AstraZeneca on
written request.

4.11Standard Operating Procedures. FibroGen shall procure that any
Subcontractors shall maintain standard operating procedures and full records
detailing production amounts and the dispersal of produced Products to ensure
that Product security features of the Products are secured and controlled. The
records and standard operating procedures shall be kept for a period of at least
two (2) years and made available to AstraZeneca on request.

4.12Subcontractors FibroGen shall include in all of its contracts with its
subcontractors for the supply of Products carrying AstraZeneca’s name, insignia,
symbol, trademark, trade name, logotype or similar, provisions similar to this
Article 4.

4.13Security Measures.  Products shall be delivered by FibroGen in a secure
manner appropriate to the transportation route and destination and according to
the Specifications. [*].

 

Confidential

10

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

4.14Security Breaches. Each Party will ensure that all FibroGen Materials,
including  Product, while under their respective supervision and control (or
that of its Affiliates or authorized subcontractors) are under appropriately
secure conditions with procedures in place to (a) protect the materials against
diversion and theft, detect counterfeit and take measures therefrom, and (b)
include mechanisms for full accounting and reconciliation of such FibroGen
Materials, including  Product, in each case, as may be more fully set forth
under the Quality Agreement.  Each Party will promptly notify the other should
any breach or discrepancy thereof occur, and each Party will work cooperatively
with the other to amicably resolve any such breach or discrepancy thereof, as
directed by the Parties’ Joint Product Security Advisory Committee. Any incident
of breach of the security of the Products, machinery, other tools of production
or information pertaining to this Agreement or the relevant Purchase Order shall
be reported to the other Party within [*] of such incident. Each Party shall
provide all reasonable assistance to the other Party during any investigation
that such other Party may initiate in relation to such incident.

4.15Improvement Plan.  Either Party shall have the right to audit the other
Party, its Affiliates and authorized Subcontractors to ensure adherence to this
Article 4, and each Party may request that the Parties agree on an improvement
plan containing measures to be taken by such other Party to address any concerns
that emerge.

ARTICLE 5
ACCEPTANCE/REJECTION; TRANSFER

5.1Evaluation of Product.

5.1.1Documentation and Product Review. Each shipment of Product Transferred to
AstraZeneca shall be accompanied by (a) the Batch Records including a
Certificate of Analysis and a Certificate of Compliance, and (b) an invoice.
Within [*], AstraZeneca shall determine whether the deliverables (comprised of
such Batch containing Product, packaging, and relevant Batch Records) are
conforming or Non-Conforming pursuant to the Specifications, the Quality
Agreement and this Agreement. Upon failure of AstraZeneca to respond by [*], the
Batch shall be deemed accepted and, AstraZeneca shall have no right to reject
such Batch and such Product shall be deemed “Accepted”. If, however, within [*],
AstraZeneca makes a determination that there is Non-Conforming Product,
AstraZeneca shall promptly notify FibroGen of such determination that a Batch
does not conform to the Specifications or is otherwise Non-Conforming, and
provide a sample of the alleged Non-Conforming Product if reasonably appropriate
(a “Complaint”), then FibroGen shall conduct an appropriate investigation in its
discretion to determine whether FibroGen agrees with AstraZeneca that Product is
Non-Conforming Product and to determine the cause of any nonconformity.

5.1.2Latent Defects. The Parties recognize that some Product may be
Non-Conforming, but that such nonconformity cannot reasonably be discovered [*]
(“Latent Defects”).  If Bulk Product contains a Latent Defect and AstraZeneca
promptly notifies FibroGen of the details of such Latent Defect within [*],
AstraZeneca shall have the right to bring a Complaint to FibroGen for
Non-Conforming Product, together with a sample of the Product containing the
alleged Latent Defect unless not reasonably possible and this Section 5.1 shall
apply.

 

Confidential

11

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

5.1.3Cooperation in Investigations; Disposition of Non-Conforming Product. In
the event that the Parties do not agree on whether a Product is Non-Conforming,
the Parties shall promptly meet in good faith to determine the origin of the
Non-Conformance, including by review of any applicable reserve samples of the
applicable Batch of Product retained at FibroGen and through Sections 5.1 and
5.2 hereof, which shall apply if there is a dispute between the Parties
regarding whether the Product is Non-Conforming and procedures used to generate
and test the Product.  If, [*] of such discussion (or such other time period
that the Parties might agree), the Parties are still unable to agree on whether
or not such Product is Non-Conforming, the Parties shall submit the Product in
question to a mutually agreed independent Third Party expert nominated by the
JOC that has the capability of testing the Product to determine (a) whether or
not is Non-Conforming; and if possible (b) whether FibroGen (or its
Subcontractors) or AstraZeneca (or its subcontractors) caused the
Non-Conformance. [*]. If the Third Party expert accepts only the instruction to
determine whether or not it is Non-Conforming, then the Parties will proceed
with the instruction and the remainder of this Section will apply to the Third
Party expert’s decision. The determination by such independent Third Party
expert is final, absent a clear error in numerical calculation or
analysis.  [*].  For the avoidance of doubt, where the independent Third Party
expert does not determine the cause of, or which Party caused the
Non-Conformance, then AstraZeneca and FibroGen shall have good faith discussions
to agree on how the unknown cause of the Non-Conformance shall be resolved.

5.2Remedy for Non-Conforming Product.  

5.2.1If FibroGen agrees with AstraZeneca, or if the independent Third Party
expert retained under Section 5.1.3 determines, that certain units of Product
are Non-Conforming and such non-conformance is reasonably believed to have been
caused by FibroGen (or its Subcontractors), [*].  If the independent Third Party
expert reasonably believes that such Non-Conforming Products was caused by
AstraZeneca (or its subcontractors), [*]. If the independent Third Party expert
cannot reasonably determine or reasonably attribute the cause of the
non-conformity, the Parties agree to collaboratively and equally share [*].  

5.2.2FibroGen shall cooperate with AstraZeneca in determining the cause of any
Non-Conformance, including quality problems involving a Product, identifying
corrective/preventive actions and ensuring the implementation and effectiveness
thereof.

5.3Transfer Terms and Instructions; Storage.  Pursuant to the Collaboration
Agreement, Transfer of Bulk Drug Product shall be made Ex Works (EXW Incoterms
2010) at Facility, and title with all risk of loss shall transfer to AstraZeneca
upon such Transfer. If the Purchase Order does not specify disposition of
Product, FibroGen will store such Product in accordance with the storage
requirements (as defined in the Specifications and the MBR, as applicable, and
this Agreement) until such time as AstraZeneca requests shipment or other
disposition or use of such Product, and Transfer of such items to AstraZeneca
shall occur upon placement into storage. AstraZeneca shall be solely responsible
for arranging for customs, transportation and importation of Bulk Drug Product
into the destination country (or, if applicable, intermediary countries along
the shipping route).  AstraZeneca shall bear the costs of such carrier,
including the costs of insurance of the shipment, and all customs, duties, sales
taxes and other governmental charges related to the transportation, storage, and
importation and sale of Bulk Drug Product and Finished Product. FibroGen shall
Transfer each shipment of Bulk Drug Product by the confirmed Transfer Date, and,
if reasonably requested by FibroGen, FibroGen may

 

Confidential

12

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Transfer and AstraZeneca shall pick up Purchase Orders as they are ready for
collection and in accordance with this Agreement.

5.3.1Storage. If AstraZeneca fails to take possession of Bulk Drug Product on
any scheduled Transfer Date FibroGen shall, through its manufacturer, store such
Bulk Drug Product and have the right to invoice AstraZeneca following such
scheduled Transfer Date for reasonable administration, handling and storage
costs incurred.  FibroGen will store API for the manufacture of Bulk Drug
Product to meet AstraZeneca’s Rolling Forecasts.  

5.3.2However, for any API which FibroGen was planning to use for Bulk Drug
Product that is removed from a Rolling Forecast or not ultimately ordered
pursuant to Article 3 (“Excess API”), and provided that FibroGen’s aggregate
third party storage costs of such Excess API are expected to exceed [*] USD
during any [*] month period, FibroGen will so notify AstraZeneca and provide to
AstraZeneca reasonable written documentation of the storage costs and Excess API
volume relevant to the Rolling Forecast, and then FibroGen may elect to transfer
the storage of such Excess API to a mutually approved AstraZeneca facility. Such
storage into the AstraZeneca facility are for the benefit of both Parties in
mitigating further warehousing costs and thus, such AstraZeneca’s storage
services (which includes storage services by AstraZeneca’s third parties) will
be provided [*].  Notwithstanding such storage arrangement, Excess API that is
warehoused in an AstraZeneca (or AstraZeneca’s Third Party) facility is and
shall continue to be FibroGen’s exclusive property, and FibroGen may freely move
or transfer any such product from the AstraZeneca facility (or AstraZeneca Third
Party facility) at any time.  For clarity, storage of Excess API under this
Section is at a convenience to AstraZeneca and does not affect or extend the
Excess API ownership or the Product’s Transfer Date.  

ARTICLE 6
PAYMENTS; INVOICING

6.1Payments for Transfer of Bulk Drug Product.  Pursuant to Section 6.5(a) of
the Collaboration Agreement, FibroGen will supply to AstraZeneca (or its
designated Affiliate or AstraZeneca Sublicensee) Bulk Drug Product for
commercial use at a transfer price equal to [*] during the Calendar Year in
which such Bulk Drug Product is Transferred.  

6.1.1Invoicing at Transfer and Annual True Up.  

(a)The Parties shall agree on an initial preliminary transfer price per tablet
for each strength (the respective “Preliminary Price Per Tablet”), which shall
be equal to [*] multiplied by the “Estimated Average Selling Price Per Tablet”,
which is defined as the fraction (A)/(B), where (A) shall be the estimated [*]
for such strength in the Territory for the following Delivery Year and (B) shall
be the estimated [*] in the Territory during such Delivery Year (all estimations
and currency exchanges to be made by the Parties in good faith), provided that
for the first Delivery Year, AstraZeneca will provide the estimated Preliminary
Price Per Tablet fifteen (15) days before the first order of Product.  For any
currency conversions used by AstraZeneca, AstraZeneca will include with any
applicable reports the exchange rates used for such sales. For all subsequent
years, the Preliminary Price Per Tablet will be defaulted to equal the most
recent Definitive Price Per Tablet. In any given Delivery Year, where an event
can be anticipated which means this is not

 

Confidential

13

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

appropriate, the Preliminary Price Per Tablet can revert to the original
calculation (i.e. [*]).  For clarity, in each Delivery Year, there will be a
Preliminary Price Per Tablet calculation for every tablet strength.

(b)FibroGen will invoice AstraZeneca upon Transfer of each shipment of Bulk Drug
Product [*]. AstraZeneca will pay within [*] after its receipt of such
invoice.  

(c)Within [*] following the end of each Delivery Year, the Parties will
calculate the definitive transfer price per tablet for each strength
(“Definitive Price Per Tablet”) for such year, which shall be equal to [*]
multiplied by the fraction (A)/(B), where (A) shall be the actual [*] for such
strength during the Delivery Year and (B) shall be the actual [*] in the
Territory during such Delivery Year (excluding [*]). For clarity, in each
Delivery Year, there will be a Definitive Price Per Tablet calculation for every
tablet strength ordered by AstraZeneca.

(d)For each strength of Bulk Drug Product, a reconciliation is performed by
calculating the difference between the most recent Preliminary Price Per Tablet
and the Definitive Price Per Tablet for the previous calendar year multiplied by
the number of tablets of Bulk Drug Product (a) Transferred the previous Delivery
Year; (b) held in AstraZeneca’s inventory at the beginning of the previous
Delivery Year; plus (c) Transferred in the current Delivery Year prior to the
reconciliation (thus marking to market all such product) (the “Total
Reconciliation Amount”).  If the Definitive Price Per Tablet exceeds the
Preliminary Price Per Tablet, then AstraZeneca shall pay the Total
Reconciliation Amount to FibroGen within [*] after its receipt of an invoice
from FibroGen for such amount. If the Preliminary Price Per Tablet exceeds the
Definitive Price Per Tablet, FibroGen shall issue a credit note to AstraZeneca
for the Total Reconciliation Amount. AstraZeneca shall be entitled to set off
the amount due under the credit note against any subsequent payments owed by
AstraZeneca to FibroGen under the Collaboration Agreement (or, in the absence of
any such subsequent payments, such credit note shall be settled by FibroGen
within [*] after its receipt thereof).

(e)Quarterly Reporting. Within fifteen (15) calendar days following the end of
each Calendar Quarter, AstraZeneca shall report to FibroGen an estimate of its
aggregate Net Sales and the number of tablets sold of Drug Product for each
strength in the Territory.

6.2Additional Costs. Additional services or change orders must be agreed on in
advance by the Parties and invoiced separately.  

6.4Taxes and fees.  All taxes including sales and use taxes, VAT, duties,
surcharges, withholding taxes, and other amounts (excluding taxes based on net
income and franchise taxes) assessed in respect of Product and as applicable,
Final Product or in connection with the sale or delivery of Product and Final
Product hereunder, whether assessed prior to or upon provision or sale, and
whether assessed on AstraZeneca or FibroGen, are the responsibility of
AstraZeneca, and either AstraZeneca shall reimburse FibroGen for all such sales
and use taxes, VAT, duties, surcharges, withholding taxes or other amounts paid
by FibroGen or such sums will be added to invoices directed at AstraZeneca. If
any deduction or withholding in respect of tax or otherwise is required by the
applicable treaty to be made from any of the sums payable hereunder, AstraZeneca
shall be obliged to pay to FibroGen such greater sum as will leave FibroGen,
after deduction or

 

Confidential

14

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

withholding as is required to be made, with the same amount as it would have
been entitled to receive in the absence of any such requirement to make a
deduction or withholding.  

6.5Adjustment for Generic Entry. Pursuant to Section 6.5(c) of the Collaboration
Agreement, if at any time FibroGen’s net margin percentage on any Bulk Drug
Product supplied to AstraZeneca falls [*] after a Generic Product (defined in
the Collaboration Agreement) is sold in any country in the Territory, FibroGen
shall have the right to renegotiate the manufacturing and supply payment terms
under this Agreement and the Quality Assurance Agreement.  Upon FibroGen’s
request, the Parties shall renegotiate reasonable terms in good faith, taking
into account also the overall profitability of such Finished Product to
AstraZeneca.

ARTICLE 7
REGULATORY OBLIGATIONS

7.1Regulatory Matters Generally.  The Parties’ respective rights and obligations
with respect to Regulatory Filings, communications with Regulatory Authorities,
Finished Product recalls, and other regulatory matters relating to Product
and/or Finished Product (as applicable) are set forth in the Collaboration
Agreement and/or the Quality Assurance Agreement.

ARTICLE 8
SAFETY; ADVERSE EVENT REPORTING

8.1Safety.  In accordance with the safety or pharmacoviligence agreement, each
Party shall promptly notify the other of any information or notice of which it
becomes aware concerning the Product and Finished Product, including, without
limitation, any threatened or pending action by any Regulatory Authority.

8.2Adverse Event Reporting/Handling.  Reporting shall be set forth in the safety
or pharmacovigilance agreement.

ARTICLE 9
QUALITY ASSURANCE

9.1Quality Assurance Agreement. The Parties shall agree upon and execute a
quality assurance agreement to cover the manufacture, supply and production of
Bulk Drug Product(s) by FibroGen to AstraZeneca and other responsibilities of
the Parties with respect to Finished Product pursuant to the requirements set
forth in the Collaboration Agreement (“Quality Assurance Agreement”), as may be
amended from time to time by a signed writing of the Parties.  The Quality
Assurance Agreement shall set forth the responsibilities of the Parties with
respect to quality assurance, document retention, notification obligations,
audit and inspection rights, and similar matters with respect to the manufacture
of Product and Finished Product (as applicable) including Finished Product
recalls and withdrawals, returned goods, and authorization for Finished Product
recalls, and other such matters as described in Exhibit K of the Collaboration
Agreement (“Quality Matters”). The Parties agree that the Quality Assurance
Agreement shall be amended prior to the inclusion of Finished Product intended
to be manufactured for markets other than Territory.  AstraZeneca agrees to

 

Confidential

15

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

provide FibroGen with written notification at least [*] prior to AstraZeneca’s
filing of Regulatory Filings (including marketing authorization applications) in
such other markets. A breach of the Quality Assurance Agreement constitutes a
breach of this Agreement. If there is any inconsistency between the Quality
Assurance Agreement and this Agreement, the Quality Assurance Agreement shall
take precedence for all quality matters and this Agreement for all other
matters.

9.2Quality Control.  FibroGen shall ensure that all Product manufactured for
supply to AstraZeneca pursuant to this Agreement is subject to quality control
testing in conformance with cGMP regulatory standards.

9.3Responsibility for Quality Assurance and Quality Control.  Responsibility for
quality assurance and quality control of Bulk Drug Product shall be allocated
between AstraZeneca and FibroGen as set forth in the Quality Assurance
Agreement.

9.4Audits. AstraZeneca shall carry out audits pursuant to the Quality Assurance
Agreement.

9.5Shelf-Life.  FibroGen shall only supply Bulk Drug Product that has used up
[*] at Transfer (unless otherwise agreed in advance with AstraZeneca).

ARTICLE 10
OWNERSHIP OF INTELLECTUAL PROPERTY AND MATERIALS

10.1Intellectual Property.  This Agreement shall not affect the ownership of any
Intellectual Property owned by or licensed to either Party or any rights granted
in the Collaboration Agreement with respect to such Intellectual Property.

ARTICLE 11
REPRESENTATIONS AND WARRANTIES

11.1AstraZeneca.  AstraZeneca hereby represents and warrants to FibroGen that,
as of the Effective Date:

11.1.1Power and Authority.  AstraZeneca is duly formed and validly existing
under the laws of its jurisdiction of formation and has all requisite corporate
power and authority to execute and enter into this Agreement and to perform its
obligations hereunder.

11.1.2Execution, Delivery and Performance of the Agreement.  AstraZeneca has
taken all necessary corporate action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement.  This Agreement has been duly executed and delivered on behalf of
AstraZeneca, and constitutes a legal, valid, binding obligation, enforceable
against AstraZeneca and its successors and assigns in accordance with its terms
and conditions.  

 

Confidential

16

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

11.2FibroGen.  FibroGen hereby represents and warrants to AstraZeneca that, as
of the Effective Date:

11.2.1Power and Authority.  As of the Effective Date, FibroGen is duly formed
and validly existing under the laws of its jurisdiction of formation and has all
requisite corporate power and authority to execute and enter into this Agreement
and to perform its obligations hereunder.

11.2.2Execution, Delivery and Performance of Agreement.  FibroGen has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations under this
Agreement.  This Agreement has been duly executed and delivered on behalf of
FibroGen, and constitutes a legal, valid, binding obligation, enforceable
against FibroGen in accordance with its terms.  The execution, delivery and
performance of this Agreement does not breach, conflict with, violate,
contravene or constitute a default under any contracts, arrangements or
commitments to which FibroGen is a party or by which it is bound nor does the
execution, delivery and performance of this Agreement by FibroGen violate any
order, law or regulation of any court or Regulatory Authority having authority
over it.

11.2.3Confidential Information.  FibroGen has the right to supply to AstraZeneca
the Confidential Information that is supplied by FibroGen to AstraZeneca.

11.2.4Debarment. FibroGen does not and shall not employ, contract with or retain
any person directly or indirectly to perform Manufacturing Services under this
Agreement or any Purchase Order if such person is debarred under 21 U.S.C.
335a(a) or 335a(b), or other equivalent laws, rules, regulations or standards of
any other relevant jurisdiction (as may be amended from time to time).  FibroGen
shall promptly disclose in writing to AstraZeneca if any FibroGen employee,
Subcontractor, or agent is debarred, or if any action or investigation is
pending or, to the best of FibroGen’s knowledge, threatened, relating to the
debarment of FibroGen or any person performing Manufacturing Services related to
this Agreement or any Purchase Order.

11.3Product Warranty.  FibroGen hereby represents and warrants to AstraZeneca
that each Batch of Product: (a) will, at the time of Transfer, have been
manufactured and analyzed in conformance with the then-current Quality Assurance
Agreement, the then-current Specifications and cGMPs; (b) will, at the time of
Transfer, conform to the Specifications in all material aspects; and (c) will be
transferred free and clear of any liens or encumbrances of any kind.

11.4Expert Compliance.  Each Party acknowledges that information or materials
disclosed in connection with the Manufacturing Services may be considered
technical materials or data that is subject to compliance with the export
control laws and regulations of the United States and other countries, and
hereby agrees to comply with such laws to the extent they apply.

ARTICLE 12
INDEMNIFICATION

12.1Indemnification by AstraZeneca.  Subject to Section 12.2, AstraZeneca shall
indemnify, defend and hold FibroGen, FibroGen’s Affiliates, and their respective
directors, officers, employees and agents (the “FibroGen

 

Confidential

17

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Indemnitee(s)”) harmless from and against all losses, damages, liabilities,
settlements, penalties, fines, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) (collectively, the
“Losses”) incurred by FibroGen Indemnitees to the extent such Losses arise out
of or result from any claim, lawsuit or other action or threat by a Third Party
arising out of AstraZeneca’s [*].

12.2Indemnification by FibroGen.  Subject to Section 12.1, FibroGen shall
indemnify, defend and hold AstraZeneca, AstraZeneca’s Affiliates, and their
respective directors, officers, employees and agents (the “AstraZeneca
Indemnitee(s)”) harmless from and against all Losses incurred by AstraZeneca
Indemnitees to the extent such Losses arise out of or result from any claim,
lawsuit or other action or threat by a Third Party arising out of [*], in each
case except to the extent any such Loss arises out of or results from an
AstraZeneca Indemnitee’s gross negligence, willful misconduct, or breach of this
Agreement (including any Purchase Orders hereunder), and the Quality Assurance
Agreement.  

12.3Indemnification Procedures.  

12.3.1Identification of Indemnitor and Indemnitee.  An “Indemnitor” means the
indemnifying Party.  An “Indemnitee” means the indemnified Party and their
respective directors, officers, employees and agents.

12.3.2Indemnification Procedures. An Indemnitee which intends to claim
indemnification under Section 12.1 or Section 12.2 hereof shall promptly notify
the Indemnitor in writing of any claim, lawsuit or other action in respect of
which the Indemnitee or any of their respective directors, officers, employees
and agents intend to claim such indemnification.  The Indemnitee shall permit,
and shall cause their respective directors, officers, employees and agents to
permit, the Indemnitor, at its discretion, to settle any such claim, lawsuit or
other action and agrees to the complete control of such defense or settlement by
the Indemnitor; provided, however, that such settlement shall not adversely
affect the Indemnitee’s rights under this Agreement or impose any obligations on
the Indemnitee in addition to those set forth herein.  Indemnitor shall not
settle any claim that does not fully and unconditionally release the Indemnitee.
No such claim, lawsuit or other action shall be settled without the prior
written consent of the Indemnitor and the Indemnitor shall not be responsible
for any legal fees or other costs incurred other than as provided herein.  The
Indemnitee and their respective directors, officers, employees and agents shall
cooperate fully with the Indemnitor and its legal representatives in the
investigation and defense of any claim, lawsuit or other action covered by this
indemnification, all at the reasonable expense of the Indemnitor.  The
Indemnitee shall have the right, but not the obligation, to be represented by
counsel of its own selection and expense.

ARTICLE 13
LIMITATION OF LIABILITY

13.1Disclaimer of Consequential Damages; Disclaimer of Warranty.  IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS, LOSS OF BUSINESS OR LOSS OF GOODWILL) SUFFERED OR INCURRED BY SUCH
OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH THIS AGREEMENT, EVEN IF ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.  [*].

 

Confidential

18

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

13.2Subject to Section 13.1, each Party’s total liability arising under or in
connection with this Agreement, whether arising [*], or otherwise, shall be
limited to [*], except to the extent arising out of:

[*].

ARTICLE 14
INSURANCE

14.1Insurance. During the term, FibroGen shall maintain, at its own cost and
expense, in force the following insurance policies with reputable insurance
companies against the liability referred to in this Agreement. In the event that
any of the required polices of insurance are written on a claims made basis,
then such policies shall be maintained during the Term of this Agreement and for
a period of not less than two (2) years following the expiration or termination
of this Agreement:

14.1.1Products and Completed Operations Liability Insurance with a per
occurrence limit of [*].

14.1.2Commercial General Liability Insurance for [*].

ARTICLE 15
CONFIDENTIALITY

15.1Confidentiality.  All information that is disclosed or provided by a Party
to the other Party under this Agreement shall be deemed disclosed or provided by
such Party to the other Party under the Collaboration Agreement, and subject to
the confidentiality provisions set forth in Article 12 of the Collaboration
Agreement.

ARTICLE 16
PRESS RELEASES; USE OF NAMES

16.1Press Releases.  Neither Party shall issue nor disclose any press release,
publicity or other form of public written disclosure related to this Agreement
and/or Manufacturing Services for AstraZeneca without receiving the other
Party’s prior written consent, which consent shall not be unreasonably withheld.

16.2Use of Names.  Neither Party shall make use of the name, trademark, logo or
symbol of the other Party nor any Affiliate of the other Party, nor any of their
respective officers, directors, employees, or agents, in any advertising or
promotional material, or otherwise, in connection with this Agreement or any
related agreements, without the prior written consent of such other Party, which
consent shall not be unreasonably withheld.

 

Confidential

19

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

ARTICLE 17
TERM; TERMINATION

17.1Term.  Unless sooner terminated pursuant to Section 17.2 or extended by the
mutual written agreement of the Parties, the term of this Agreement shall
commence on the Effective Date, and shall continue as detailed herein below in
accordance with Section 6.3 of the Collaboration Agreement.  For the supply of
Bulk Drug Product, this Agreement and the obligation to purchase and supply Bulk
Drug Product shall have a term of five (5) years, which will automatically renew
for succeeding five (5)-year terms unless written notice is received by FibroGen
two (2) years in advance of the end of the applicable term.  If AstraZeneca
wishes to manufacture Bulk Drug Product itself, it shall provide FibroGen [*]
advance written notice prior to expiration of then-current term, and FibroGen
will continue to be the API supplier with an initial term that shall continue
for [*] from the Effective Date of this Agreement, after which AstraZeneca would
have the right (i) to extend the term for an additional [*] or (ii)
subsequently, to give written notice not more than once every [*], of its
intention to  assume responsibility for API manufacture upon the Collaboration
Agreement’s Section 6.4 and agreement of terms mutually agreed by the Parties,
including [*], as stated in Section 6.3 of the Collaboration Agreement.      

17.2Termination. This Agreement may be terminated as follows:

17.2.1Termination of Collaboration.  This Agreement shall automatically
terminate upon termination of the Collaboration Agreement for any reason.  

17.2.2Material Breach.  Either Party may terminate this Agreement by written
notice to the other Party, for any material breach of the Agreement, Purchase
Order, or the Quality Assurance Agreement by the other Party, if such breach is
not cured [*] after the breaching Party receives written notice of such breach
from the non-breaching Party.  Such termination shall be effective upon
expiration of such cure period.

17.2.3Insolvency.  Either Party may terminate this Agreement upon notice to the
other Party, upon (a) the dissolution, termination of existence, liquidation or
business failure of the other Party; (b) the appointment of a custodian or
receiver for the other Party who has not been terminated or dismissed within [*]
of such appointment; or (c) the institution by the other Party of any proceeding
under national, federal or state bankruptcy, reorganization, receivership or
other similar laws affecting the rights of creditors generally or the making by
such Party of a composition or any assignment for the benefit of creditors under
any national, federal or state bankruptcy, reorganization, receivership or other
similar law affecting the rights of creditors generally, which proceeding is not
finally dismissed within [*] of filing.  All rights and licenses granted
pursuant to this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11 of the United States Code, licenses of
rights of “intellectual property” as defined therein.

17.2.4Cumulative Remedies.  Any right to terminate this Agreement shall be in
addition to and not in lieu of all other rights or remedies that the Party
giving notice of termination may have at law or in equity or otherwise.

17.3Consequences of Termination.  

 

Confidential

20

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

17.3.1Generally. If this Agreement is terminated pursuant to Section 17.2,
FibroGen shall use reasonable commercial efforts to wind-down all Manufacturing
Services in accordance with its responsibilities under Applicable Laws, and use
reasonable commercial efforts to reduce or eliminate further costs, and to
cancel, if permitted under the terms of applicable agreements, any Third Party
obligations. [*].  

17.4Accrued and Surviving Rights.  The expiration or termination of this
Agreement shall be without prejudice to any rights or obligations that may have
accrued prior to such expiration or termination, and shall not affect any
provision which is expressly or by implication intended to come into or continue
in force on or after expiration or termination including but not limited to,
[*].

ARTICLE 18
FORCE MAJEURE

18.1Force Majeure.  Neither Party shall be liable hereunder for any failure in
performance if such delay or failure is not within a Party’s reasonable control,
including if caused by fire, flood, explosion, storm, acts of God, pandemic,
acts of any government or government agency or other causes beyond such Party’s
reasonable control (“Force Majeure”), provided that, upon the occurrence of any
event of force majeure, (a) the Party whose performance is thereby affected
shall promptly notify the other Party of the force majeure event and the
circumstances so surrounding and of the expected duration thereof and shall take
all reasonable steps to mitigate such delay or failure to perform; (b) the
Parties shall in good faith discuss the delay caused by the Force Majeure event
and any adjustments to address such delay; (c) the suspension of performance
shall be of no greater scope and no longer duration than is reasonable
necessary; and (d) if the delay or failure to perform continues for more than
[*], then: (i) the unaffected Party may terminate this Agreement upon written
notice to the affected Party; or (ii) where the unaffected Party is AstraZeneca,
then AstraZeneca shall: (1) be permitted reasonable access to relevant
information in the possession of FibroGen and its affiliates relating to the
manufacturing processes for the Product; (2) have the right to contact
FibroGen’s suppliers (including suppliers of API), in each case, to assess the
feasibility of (including contracting with) such suppliers manufacturing and
supplying the Product to AstraZeneca; solely in the event of a supply failure by
FibroGen; and [*].

18.2 [*].

ARTICLE 19
MISCELLANEOUS

19.1Notices.  Any notice required or permitted to be given under this Agreement
by any Party shall be in writing and shall be (a) delivered personally, (b) sent
by registered mail, return receipt requested, postage prepaid, (c) sent by a
nationally-recognized courier service guaranteeing next-day or second day
delivery, charges prepaid, or at such other addresses as may from time to time
be furnished by similar notice by any Party.  The effective date of any notice
under this Agreement shall be the date of receipt by the receiving Party.

 

Confidential

21

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

If to FibroGen:

FibroGen, Inc.

409 Illinois Street

San Francisco, California 94158 U.S.A.

Attn: Legal Department

If to AstraZeneca:

AstraZeneca UK Limited Silk Road

Macclesfield, Cheshire, SK10 2NA, England

Attn: Head of Supply and Planning

With a copy to:

Email: legalnotices@astrazeneca.com  

Attention:  Legal Department

19.2Governing Law; Dispute Resolution.  This Agreement shall be governed by,
construed and interpreted in accordance with the governing law provisions set
forth in the Collaboration Agreement. The Parties shall negotiate in good faith
and use reasonable efforts to settle any dispute in accordance with the
Collaboration Agreement.  

19.3Headings.  All headings in this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

19.4Exhibits.  All exhibits or appendices referred to herein form an integral
part of this Agreement and are incorporated into this Agreement by such
reference.

19.5Assignment.  Neither Party may assign or transfer the Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that a Party may make such an assignment without the other Party’s
consent to such Party’s Affiliate or to a successor to all or substantially all
of the assets or business of such Party to which this Agreement pertains,
whether by asset sale, stock sale, merger, acquisition, or otherwise.  Any
permitted successor or assignee of rights and/or obligations hereunder shall, in
a writing to the other Party, expressly assume performance of such rights and/or
obligations.  Any purported assignment that is not in conformance with this
Section shall be null, void and of no legal effect.  Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Parties.

19.6Severability.  If any part of this Agreement shall be found to be invalid or
unenforceable under Applicable Law in any jurisdiction, such part shall be
ineffective only to the extent of such invalidity or unenforceability in such
jurisdiction, without in any way affecting the remaining parts of this Agreement
in that jurisdiction or the validity or enforceability of the Agreement as a
whole in any other jurisdiction.  In addition, the part that is ineffective
shall be reformed in a mutually agreeable manner so as to as nearly approximate
the intent of the Parties as possible.

 

Confidential

22

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

19.7Independent Contractors.  Each of the Parties is an independent contractor
and nothing herein contained shall be deemed to constitute the relationship of
partners, joint venturers, nor of principal and agent between the
Parties.  Neither Party shall at any time enter into, incur, or hold itself out
to Third Parties as having authority to enter into or incur, on behalf of the
other Party, any commitment, expense, or liability whatsoever.

19.8Conflict. This Agreement is subject to the Collaboration Agreement. In the
event of a conflict between this Agreement and the Collaboration Agreement, the
Collaboration Agreement shall govern, except as otherwise specified in the
Collaboration Agreement, including as specified in Section 6.3 thereof. In the
event of a conflict between this Master Supply Agreement and the Quality
Assurance Agreement, this Master Supply Agreement will control with respect to
supply maters, and the Quality Assurance Agreement, once executed, will control
with respect to Quality Matters, as defined in Section 9.1 hereto. The terms and
conditions of the body of this Agreement shall prevail in the event of a
conflict between or among the provisions of the body of this Agreement and any
Purchase Orders hereto.

19.9Waiver.  No waiver of any term, provision or condition of this Agreement
whether by conduct or otherwise in any one or more instances shall be deemed to
be or construed as a further or continuing waiver of any such term, provision or
condition or of any other term, provision or condition of this Agreement.

19.10Entirety; Amendments. This Agreement, including any exhibits or ancillary
documents attached hereto or referenced herein, constitutes the full
understanding of the Parties and a complete and exclusive statement of the terms
of their agreement with respect to the specific subject matter hereof, and no
terms, conditions, understandings or agreements purporting to modify or vary the
terms thereof shall be binding unless hereafter made in a written instrument
referencing this Agreement and signed by each of the Parties.  

19.11Counterparts.  This Agreement and any amendment hereto may be executed in
any number of counterparts, each of which shall for all purposes be deemed an
original and all of which shall constitute the same instrument.  This Agreement
shall be effective upon full execution by portable document format (pdf),
facsimile or original, and a pdf or facsimile signature shall be deemed to be
and shall be as effective as an original signature.

 

Confidential

23

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

 

Fibrogen, INC.

 

astrazeneca UK Limited

 

 

 

 

 

 

 

By:

 

/s/Mike Martinelli

 

By:

 

/s/ [*]

 

 

 

 

 

 

 

Name:

 

Michael Martinelli, PhD

 

Name:

 

[*]

 

 

 

 

 

 

 

Title:

 

SVP, TECHNICAL DEVELOPMENT, DRUG  DEVELOPMENT

 

Title:

 

Global Category Manager

 

 

 

 

 

 

 

Date:

 

14 September 2020

 

Date:

 

14 September 2020

 

 

 

Confidential

24

FibroGen/AstraZeneca Master Supply

C: 00033429.0

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit A

Bulk Drug Product [*]

[*]

 

 

1

--------------------------------------------------------------------------------

 

Exhibit B

 

AstraZeneca’s Global Standard:  Expectations of Third Parties

 

 

2

--------------------------------------------------------------------------------

 

[g5ukp4ojx22l000001.jpg]

Expectations of Third Parties AstraZeneca Global Standard

 

 

 

--------------------------------------------------------------------------------

 

[g5ukp4ojx22l000002.jpg]

 

 

This Global Standard sets out AstraZeneca’s ethical business expectations of
Third Parties with which it interacts to ensure their conduct is consistent with
our own.

 

Who is this Standard for?

All Third Parties acting for or on behalf of AstraZeneca. All Procurement
Professionals and Engagement Owners across the AstraZeneca business for use with
their Third Party interactions.

AstraZeneca’s commitment to responsible business extends to ensuring that our
ethical standards are integrated into our business processes and decisions
worldwide. This commitment extends to our Third Parties and requires that we
work only with Third Parties with standards of ethical behaviour that are
consistent with our own.

This Global Standard explains what our expectations are in areas of specific
relevance to our interactions with Third Parties.

 

 



 

 

2

 

[g5ukp4ojx22l000003.jpg]

--------------------------------------------------------------------------------

 

 

 

 

Guiding Principles

 



 

 

3

 

--------------------------------------------------------------------------------

 

The following outlines the key principles that a Third Party should work to in
order to operate in an ethical manner consistent with AstraZeneca’s
expectations.

Organization & Culture

Third Party has a governance structure & culture that reinforces ethical and
lawful behaviour & ensures all aspects of its business are compliant to
financial, legal and ethical standards. It extends this expectation to any other
Third Party intermediaries acting on its behalf.

Risk Identification & Assessment

Third Party has annual internal/external reviews that measure its risk controls
and identify the actions needed to deliver any necessary improvement. This
includes assessing the risk of activities carried out by Third Parties acting on
its behalf.

It defines roles for leaders in terms of responsibility for all aspects of
running the organization, including the identification, assessment and
mitigation of risks to ensure business continuity.

Standard Setting

Third Party has an established governance structure consistent with the size and
nature of the business which defines policies/ways of working and controls

for managing its business ethically. Ways of working are less formal polices
that employees would recognise and be able to explain to an independent party
(applicable to organisations with fewer than 15 employees).

 

It shares these with its own Third Parties so that they are clear what standards
are expected of them and, where appropriate, assesses if their policies are
adequate. Third Party identifies and complies with all applicable laws,
regulations, codes and standards, both in the country in which the Third Party
works and in the country in which the service or products will be provided.

Third Party complies with all relevant contractual customer requirements, even
where these are higher than local or national laws.

Training and Competency

Third Party has a training program that achieves an appropriate level of
knowledge, skills and abilities in management and workers to address the
expectations in this Standard.

Control Activities

Third Party has monitoring in place, to ensure that processes are being
adequately followed and risk control measures are effective. Identified process
and control failures should be addressed.

Reporting, Investigation and Remediation

Third Party encourages its employees to report concerns or illegal activities in
the workplace without threat of reprisal, intimidation or harassment. Third
Party investigates such reports and other incidents and takes corrective action
if needed.

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

[g5ukp4ojx22l000004.jpg]

 

 

 

What This Means in Practice

 

Third Party is free to determine what methods it uses to meet the expectations
in this Standard. It is acknowledged that local laws, values and cultural
expectations may influence how these principles are applied in practice but they
must be in the spirit of this Standard.

For certain highly sensitive areas, the Third Party may be expected to work
exactly to AZ policies and standards but this will be specified in the contract.

In most cases, prior to contracting with a Third Party, AstraZeneca assesses how
well the above principles are being applied to both the governance of the Third
Party and the relevant risk areas outlined in this

Standard. This is delivered through our Third Party Risk Management framework.
On-going Third Party relationships are subject to periodic re-assessment to
ensure standards have been maintained including responding to any changes in the
conduct, reputation or risks related to the particular Third Party. For more
information on the framework, please refer to the AstraZeneca external website
http://www.astrazeneca.com/Responsibility/Working-with-suppliers.

AstraZeneca expects the same standards of its own employees and actively
encourages Third Parties to report any incidents they believe contravene any of
the principles outlined in this Standard. Details on how to raise a concern can
be found at azethics.com.

 

 

 

 



 

 

5

 

[g5ukp4ojx22l000005.jpg]

--------------------------------------------------------------------------------

 

1.    Anti-Bribery and
Anti-Corruption

Third Party has a zero tolerance for bribery or corruption and does not give or
receive bribes when conducting business.

Third Parties shall not:

•    Offer, give, request or accept bribes or permit sub-contractors or others
to do so on their behalf. This includes:

•    Offering or giving – directly or indirectly – money or anything else of
value, including gifts and hospitality, to any person or organisation that is
intended to, or could be seen as an attempt to influence or reward them to
behave improperly in order to obtain or retain business or secure a business
advantage for themselves, their organisation or AstraZeneca, or as an attempt to
influence or reward an official action or decision (e.g., by a public official).

•    Requesting or accepting – directly or indirectly – money or anything else
of value, including gifts and hospitality, if it is intended to, or could be
seen as an attempt to compromise their independence or judgement, or to
improperly influence a business decision for themselves, their organisation or
AstraZeneca.

 

When specifically authorised by AstraZeneca, Third Parties may:

•    Provide services to AstraZeneca or on AstraZeneca’s behalf.

•    Provide appropriate hospitality or items of value e.g. medical textbooks.
However, under no circumstances, may Third Parties give gifts of a personal
nature (e.g. gift cards, restaurant vouchers) on AstraZeneca’s behalf.

•    Give contributions on AstraZeneca’s behalf.

•    Participate in political activities (e.g. lobbying).

However, under no circumstances may Third Parties give any political support
(e.g. finance or resource political campaigns on behalf of AstraZeneca).

Third Parties interacting with Public Officials on behalf of AstraZeneca shall:

•    Comply with the specific requirements of contracts and agreements with
AstraZeneca, such as not making any facilitation payments, either directly or
indirectly, to public officials (including healthcare professionals and other
individuals employed by public sector organisations), regardless of whether such
payments are nominal in amount, unless under duress (i.e. where there is
reasonable fear for personal safety).

•    Promptly report in writing to the AstraZeneca Engagement Owner all
incidents where they are involved in the following situations:

a.    Facilitation Payments are requested but not paid; or

b.    Payments are demanded under duress, whether paid or not.

 

 



 

 

6

 

[g5ukp4ojx22l000006.jpg]

--------------------------------------------------------------------------------

 



 

 

7

 

--------------------------------------------------------------------------------

 

2.    Conflicts of Interest

Third Party does not allow Conflicts of Interest to influence or compromise the
professional duties and decisions of the Third Party or its employees.

Third Parties shall:

•    Inform the AstraZeneca Engagement Owner in writing of any actual, apparent
or potential conflicts of interest relevant to the Third Party’s performance of
services for AstraZeneca, at the time they become known.

•    Have financial controls in place to prevent conflicts of interest affecting
procurement and financial decision making.

3.    Employment Principles

Third Party operates in line with internationally recognised human rights, and
promotes and maintains a culture of respect and equal opportunities.

Anti-Slavery And Anti-Trafficking

Third parties shall not engage in any form of Slavery and/or Trafficking.

An individual is considered to be in Slavery if he/she is:

•    Forced to work - through mental or physical threat;

•    Owned or controlled by an 'employer', usually through mental or physical
abuse or the threat of abuse;

•    De-humanised, treated as a commodity or bought and sold as 'property';
and/or

•    Physically constrained or has restrictions placed on his/ her freedom of
movement, against their will or with the knowledge and intent to enslave or
traffic.

Trafficking involves purposeful transportation of any person being recruited,
harboured or brought into a situation of exploitation through the use of
violence,

deception or coercion and/or forced to work against their will.

 

Non-Discrimination And Fair Treatment

•    Third Parties shall provide a workplace free of harassment and
discrimination. Discrimination for reasons such as race, colour, age, gender,
sexual orientation, ethnicity, disability, religion, political affiliation,
union membership or marital status is not condoned.

•    Decisions about recruitment, development and promotion are based purely on
merit, performance and ability.

Child Labour

Third Parties shall:

•    Not use child labour. The minimum age for employment is 15 years of age (or
14 in accordance with developing country exceptions under International Labour
Organisation (ILO) Convention no.138). If local minimum age law stipulates a
higher age for work or mandatory schooling, the higher age applies.

•    Not employ workers under 18 at night or in hazardous conditions.

Freely Chosen Employment

•    Third Parties shall not use forced, bonded or indentured labour or
involuntary prison labour.

Wages, Benefits & Working Hours

Third Parties shall:

•    Pay employees according to applicable wage laws, including any relevant
overtime hours and mandated benefits, and legal minimum wages. Third parties
shall also, where notified by AstraZeneca that is has recognised and wishes to
implement a national “living wage”, pay employees such a living wage.

•    Communicate with the employee the basis on which they are being compensated
in a timely manner.

•    Communicate with the employee whether overtime is required and the wages to
be paid for such overtime.

Freedom Of Association

•    Third Parties shall respect the rights of employees, as defined in local
laws, to associate freely, join or not join labour unions, seek representation
and join employees’ councils.

 

 



 

 

8

 

--------------------------------------------------------------------------------

 



 

 

9

 

[g5ukp4ojx22l000007.jpg]

--------------------------------------------------------------------------------

 

4.    Safety, Health
and the Environment

Third Party carries out business in an environmentally responsible manner and
promotes a safe and healthy workplace for all their employees, including those
who work on their behalf worldwide.

Protection Of The Health And Safety Of People

Third Parties shall:

•    Protect people from unhealthy exposure to physical, psychological, chemical
and biological hazards. Significant releases of chemicals are prevented or
otherwise mitigated through reliable process safety controls.

•    Make information relating to SHE risks, chemicals and other hazardous
materials, including pharmaceutical materials available and use it to manage
risks and train and protect people.

•    Put registrations/notification approvals and applicable legal documentation
for the manufacture, import and transport of hazardous materials in place as
required by local and international regulations.

Environmental Protection & Conservation

Third Parties shall:

•    Manage business activities in a way that, as far as practical, avoids the
use of hazardous materials, conserves water, energy and other natural resources
and minimizes the generation of waste through avoidance, reuse and/or recycling.

•    Ensure any emissions to air, water and land are in compliance with laws and
regulations and controlled or treated to the extent necessary to eliminate, or
otherwise minimize the risk of, adverse affects on human health or the
environment.

•    Adhere to all relevant AstraZeneca sourcing policies and support any
necessary extended supply chain due diligence.

 

5.    Trade Controls
and Competition

Third Party complies with all competition and anti-trust laws applicable in the
countries where it operates. It is committed to importing, exporting and
engaging in all other forms of trade in a legal and ethical manner.

Trade Controls

•    Third Parties shall comply with applicable trade regulations including
licensing requirements, boycotts, embargoes and other trade restrictions that
have been approved by recognised national and international authorities.

Competition

Third Parties shall:

•    Only seek competitive advantage through lawful means and conduct their
business consistent with fair and vigorous competition.

•    Only engage in dialogue with competitors when there is a legitimate
business reason to do so, and the dialogue is such that it will not restrict
competition (e.g. is limited to public or non-commercial information).

•    Not abuse their position, if it is dominant or has a monopoly, to exclude
competitors or exploit customers.

 

 



 

 

10

 

[g5ukp4ojx22l000007.jpg]

--------------------------------------------------------------------------------

 



 

 

11

 

[g5ukp4ojx22l000009.jpg]

--------------------------------------------------------------------------------

 

6.    Data Privacy

Third Party collects, uses, retains and discloses AstraZeneca personal data in a
fair, transparent and secure way.

Third Parties shall:

•    Only use AstraZeneca Personal Data under our instructions and not use it
for their own purposes.

•    Ensure that effective organisational and security measures (both
technological and physical) are applied to all AstraZeneca Personal Data to
ensure the privacy of affected individuals.

•    Appoint a representative who is accountable for data privacy and security
in their company.

•    Ensure information is protected and kept secure at all times from
unauthorised use, damage, disclosure, diversion or removal, whether through
accident, improper act or breach of trust.

•    Ensure employees who will have access to AZ Personal Data are appropriately
trained in their responsibilities around processing and protecting the Personal
Data.

 

7.    Research &
Development Ethics

Third Party conducts high quality science delivered to high ethical standards in
all areas of research and development.

Specifically in the areas of:

•    Supply or use of biological samples especially human embryonic stem cells
(hESCs), and genetically modified organisms (GMOs).

•    Animal research & supply.

•    Clinical trials and patient safety.

Third Parties shall:

•    Provide assurance that they comply with all national or state laws,
regulations & recognised international quality and safety standards applicable
to the proposed work including biosafety containment in all countries in which
they operate.

•    Ensure that the appropriate informed consent & personal data protection
procedures are in place and applied consistently.

Animal Research And Welfare

Third Parties shall apply the following principles to all animal studies and to
the breeding and supplying of animals for use in such studies:

•    A humane approach must be adopted in the care and treatment of all animals,
and the greatest consideration given to their health and welfare, consistent
with meeting the necessary scientific objectives.

•    All animal studies must be carefully considered and justified to ensure
that the principles of the 3Rs (replacement, reduction, refinement) are applied.

•    Animal studies should not involve wild-caught non-human primates or great
ape species.

 

 



 

 

12

 

[g5ukp4ojx22l000009.jpg]

--------------------------------------------------------------------------------

 

8.    Product Security

Third Party tackles the threat of counterfeit and illegally traded medicines and
improving the security of the end-to-end supply chain.

Third Parties shall:

•    Not be involved in any activity related to counterfeit or illegally traded
medicines.

•    Counterfeit medicines are those that are deliberately and fraudulently
mislabelled with respect to identity and/or source. Illegally traded medicines
include illegally diverted, fraudulently traded, tampered with and/or stolen
medicines.

•    Inform AstraZeneca in a timely manner in the event of any incident related
to illegally traded or counterfeit medicines and assist AstraZeneca in any
subsequent investigation.

•    Provide a secure environment for all activities relating to AstraZeneca
medicines and take the necessary steps to ensure the authenticity of medicines
through the end to end supply chain. This includes:

•    Procedures and records to ensure traceability of finished products as well
as any waste, surplus, returned or discarded products, including packaging.

 

9.    Product Communications

Third Party provides information about our medicines and other products
consistent with AstraZeneca’s high ethical standards.

Third Parties shall:

•    Only provide information about AstraZeneca products when authorised to do
so. This includes communications about our products in person or through written
material, and delivered through any medium, including the Internet.

•    Promote AstraZeneca products in an ethical, fair and balanced way.

•    Use only promotional materials and other product information that have been
approved through appropriate AstraZeneca review procedures.

•    Not engage in direct to consumer/direct to patient communications unless
permitted by local laws and authorised by AstraZeneca.

10.    Confidentiality
and Insider Trading

Third Party protects confidential information from improper disclosure.

Third Parties shall:

•    Agree to confidentiality agreements if confidential information is to be
shared & ensure any authorised communication of confidential information is
limited to individuals who have a “need to know”.

•    Prohibit their employees from insider trading for their own or other’s
personal profit.

These requirements apply even to misuse of Confidential information after a
Third Party has finished doing business with AstraZeneca.

 

 

 

 

13

 

[g5ukp4ojx22l000011.jpg]

--------------------------------------------------------------------------------

 

[g5ukp4ojx22l000012.jpg]

 

 

 

Glossary and Definitions

 

AstraZeneca

 

For the purposes of this document the term AstraZeneca refers to AstraZeneca,
MedImmune and all other companies within AstraZeneca group, unless the
AstraZeneca Senior Executive Team makes an exception.

Code of Conduct

 

This is AstraZeneca’s guide to understanding how AstraZeneca’s high level values
are to be translated into consistent actions worldwide. It provides guidance
about what is expected of each AstraZeneca employee.

Confidential information

 

Information that gives AstraZeneca and the Third Party a competitive edge. This
includes, but is not limited to-intellectual property and know-how; managerial
information and statements of strategic intent; pricing or stock-market
sensitive data and statements.

Engagement Owner

 

Employees responsible for engaging and managing services provided by a Third
Party.

ILO

 

International Labour Organization. An international organization responsible for
drawing up and overseeing international labour standards. It is the only
'tripartite' United Nations agency that brings together representatives of
governments, employers and workers to jointly shape policies and programmes
promoting Decent Work for all.

Personal Data

 

Any information about an identified or identifiable natural person.

Product information

 

Any information, material or activity, promotional or non-promotional, designed
to inform healthcare professionals and organisations, patients, investors, the
media and others about the characteristics and use of our products.

Incidents

 

Include theft of material, discovery of counterfeit or fraudulent activity,
demonstration by activists, threat to staff, SHE, bribery and corruption or any
other area covered by this document.

Third Party

 

Any person, company or organisation, other than an AstraZeneca legal entity or
an AstraZeneca employee, with which AstraZeneca engages to satisfy a genuine and
legitimate business need.

 

 

 

14

 